DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “300A” (see [059] of originally filed specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 17 and 19, the claims all require that the particles themselves have “a porosity that corresponds to the predetermined time period after which the color change occurs”, however, the specification is not enabling for the particles themselves having the claimed porosity. 
The particles themselves are discussed in paragraph [005-013] with respect to the various types of indicators the particles can be, such as oxygen-sensitive, pressure-sensitive, light-sensitive. The particles themselves are said to be embedded in a polymer, and may include glass microspheres containing the color changing chemical compound ([005, 028]). Paragraph [031] does say that other color change particles can be used, further describing nonspherical shaped particles, but all with respect to containing the color changing material. 
Paragraph [028] discusses porosity, but only with respect to an encapsulation device or material comprising the color change material. 
Here is what paragraph [028] states:
“The use of microspheres to contain color-changing agents may facilitate time-dependent color changes that occur for time periods of months or years. For example, disclosed embodiments may make use of encapsulation devices (e.g., mircospheres) having a given porosity. These encapsulation devices may hold color-changing chemicals akin to a litmus (e.g., a leuco dye). Based on the porosity or permeability of the encapsulation device, disclosed embodiments may determine the time period by which the active agent (e.g., pressure, atmospheric gas, oxygen, heat) can affect the encapsulated color-chemical. Moreover, because certain example encapsulation devices, such as microspheres, are very small, disclosed embodiments may be able to more finely tune the activation mechanism that affects color change. For example, in embodiments where the color- changing chemical is sensitive to oxygen, disclosed embodiments may compare the molecular weight of oxygen to the porosity of the encapsulation device (e.g., microspheres) to determine the rate at which the encapsulated color changing chemical would be exposed to oxygen. Disclosed embodiments may select an encapsulation mechanism having a given porosity to match a pre-determined time period.”

There is no mention is the specification of the particles themselves having a porosity as presently recited by claims 1, 17 and 19, wherein the porosity of the particles themselves correspond to the predetermined time period in which the color change of the particles occurs, and therefore, the limitation is not enabled by the specification as originally filed. 
Regarding claims 2-16, 18 and 20, these claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency from the independent claims rejected above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an encapsulating material or device with the claimed porosity. 
Throughout the entire specification as originally filed, when porosity is discussed, it is with respect to  an encapsulation material or device that encapsulates the color change material. Paragraph [028] is the only portion of the specification that mentions porosity, and it does so solely with respect to an encapsulation material. Here is what paragraph [028] states:
“The use of microspheres to contain color-changing agents may facilitate time-dependent color changes that occur for time periods of months or years. For example, disclosed embodiments may make use of encapsulation devices (e.g., mircospheres) having a given porosity. These encapsulation devices may hold color-changing chemicals akin to a litmus (e.g., a leuco dye). Based on the porosity or permeability of the encapsulation device, disclosed embodiments may determine the time period by which the active agent (e.g., pressure, atmospheric gas, oxygen, heat) can affect the encapsulated color-chemical. Moreover, because certain example encapsulation devices, such as microspheres, are very small, disclosed embodiments may be able to more finely tune the activation mechanism that affects color change. For example, in embodiments where the color- changing chemical is sensitive to oxygen, disclosed embodiments may compare the molecular weight of oxygen to the porosity of the encapsulation device (e.g., microspheres) to determine the rate at which the encapsulated color changing chemical would be exposed to oxygen. Disclosed 

There is no mention is the specification of the particles themselves having a porosity as presently recited by claims 1, 17 and 19, wherein the porosity of the particles themselves correspond to the predetermined time period in which the color change of the particles occurs, therefore, the encapsulation material or device is critical for achieving the feature of “a porosity that corresponds to the predetermined time period after which the color change occurs” as presently required by the claims. 
Regarding claims 2-16, 18 and 20, these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from the independent claims rejected above. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17 and 19, 
The embodiment of claim 1 does not recite or require an encapsulation material or device nor do any of the dependent claims, therefore, it is not clear if the aforementioned limitation is meant to be with respect to the second layer which is claimed as having a plurality of perforations and therefore would have a porosity. For examination purposes, the porosity will be interpreted as being meant to be with respect to the second layer having the plurality of perforation until further clarification is provided by the applicant. 
Regarding claim 5, the limitation reciting “wherein the second layer comprises a flexible removable film that seals the first layer to form an oxygen-free environment within the first layer” is indefinite. Independent claim 1 requires in lines 5-6 that the second layer “at least partially covering the first layer” and “wherein the second layer comprises a plurality of perforations configured to expose the first layer to ambient temperature”. It is not clear how the second layer can partially cover the first layer, comprise a plurality of perforations as required by claim 1 and at the same time seal the first layer to form an oxygen-free environment within the first layer as required by claim 5. The second layer is claimed to have a plurality of perforations or holes in claim 1, therefore, it cannot be capable of sealing the first layer to create an oxygen-free environment as is stated in claim 5. 
Due to the contradicting structure, the metes and bounds of the claimed invention as recited by claims 5 in view of 1 are unable be to determine and prior art is not able to be applied.
Regarding claim 6, the limitation reciting “wherein the first layer comprises at least one of…” is indefinite as it is unclear which component of the first layer is being 
Regarding claims 11, as written, claim 11 is said to depend from claim 10, however, claim 10 is directed to an embodiment where the particle is an oxygen-sensitive material and claim 11 is directed to a different embodiment where the particle is a pressure-sensitive material. It is not clear if claim 11 was supposed to be written to depend from claim 1; if it was supposed to be an embodiment wherein two different particles are present, one that is comprised of an oxygen-sensitive particle and one that is comprised of a pressure-sensitive particle; or if the particle is supposed to be comprised of a material that is both an oxygen-sensitive material and a pressure-sensitive material. 
Regarding claims 12 , as written, claim 12 is said to depend from claim 10, however, claim 10 is directed to an embodiment where the particle is an oxygen-sensitive material and claim 12 is directed to a different embodiment where the particle is a pressure-sensitive material. It is not clear if claim 12 was supposed to be written to depend from claim 1 or claim 11; or if it was supposed to be an embodiment wherein two different particles are present, one that is comprised of an oxygen-sensitive particle and one that is comprised of a pressure-sensitive particle; or if the particle is supposed to be comprised of a material that is both an oxygen-sensitive material and a pressure-sensitive material. .
Regarding claim 13, as written, claim 13 is said to depend from claim 10, however, claim 10 is directed to an embodiment where the particle is an oxygen-
Regarding claim 17, the phrase “the first layer” in lines 7 and 8 lacks sufficient antecedent basis as a first layer has not been previously recited in claim 17. 
Regarding claims 2-4, 7-10, 14-16, 18 and 20, these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from the independent claims rejected above. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, the entire claim is recited verbatim in lines 6-7 of claim 1, and therefore, is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918).
Regarding claims 1, 2, 3, and 4,  Klots et al. teaches a method of revealing exposure of a substrate, such as a consumer package, to an environmental stimulus, such as heat, pressure, liquid or vapor, wherein a substrate includes at least one indicia thereon comprising chromatically selected scattering particles which exhibit a color change in response to the environmental stimulus ([0002-0010, 0018-0034, 0036-0038]). 
The indicia (first layer), comprising the chromatically selected scattering particles, is printed or coated onto the substrate, and may be in in the form of a picture, text, barcode, logo, or other pattern, and the color change can be detected visually or using instrumentation known to those of skill in the art ([0018-0020]). The indicia comprising chromatically selected scattering particles can be incorporated into coating used for packaging and may be used to reveal information regarding he packaging such as authenticity, shipment environment, reducing/identifying counterfeit, etc. ([0018]). The coatings include at least one indicia, such that when exposed to an environmental stimulus such as heat, pressure, solvent, vapor, the indicia changes color due to a change in the light scattering of the chromatically selected scattering particles, thus 
The chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). The indicia layer (first layer) can also be overcoated with a protective layer (second layer) including transparent or semi-transparent coatings or laminations such as plastic ([0037]).
The substrate is comprised of known substrates such as paper, paperboard, glass, metal, plastic and rubber substrates, wherein the substrate can be adhered to the consumer package using suitable means such as glue, adhesive or a pressure sensitive adhesive (attachment structure) ([0037]). 
Klots et al. does not expressly teach that the protective layer (second layer) includes a plurality of perforations configured to expose the indicia layer (first layer) to ambient temperature. Byrne et al. teaches a time-dependent label comprising a color change layer containing a substance, such as an ink, that changes color, light 
Both Klots et al. and Bryne et al. teach indicator labels that change color upon exposure to environmental stimuli, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer in the label taught by Klots et al. to have different sized pores or permeability as taught by the label of Bryne et al. to alter the time it takes to produce the color change effect based on the desired end use of the label. 
Regarding claims 8, 9, 10, 11, 12, 13, Klots et al. in view of Bryne et al. teach all the limitations of claim 1 above, and Klots et al. further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or can be used to determine how long a substrate is exposed to a certain environmental 
It would have been obvious to one of ordinary skill in the art, based on the teachings of Klots et al. to modify the indicia indicator substrate to be a vapor sensitive (oxygen sensitive material) or a pressure sensitive material that changes color based on a certain amount of time to an environmental stimulus, including a time of one year should that be desired by the end user. 
Regarding claims 14, 15 and 16, Klots et al. in view of Bryne et al. teach all the limitations of claim 1 above, and further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or can be used to determine how long a substrate is exposed to a certain environmental stimulus, such as heat, pressure, liquid or vapor, wherein exposure of from minutes to hours to weeks may be readily detectable ([0002-0010, 0048, 0054]). 
Klots et al. does not expressly teach that the particles comprise a light sensitive material that changes color based on the amount of time the light sensitive material has been exposed to ultraviolet light. Byrne et al. teaches a time-dependent label comprising a substance, such as an ink, that changes color, light reflectivity or light transmissivity when in contact with a gas, vapor or in the presence of certain light frequencies, such as UV ([0004-0013, 0036]). 
As both Klots et al. and Byrne et al. teaches indicator labels that change color upon exposure to environmental stimuli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 19, Klots et al. teaches a method of revealing exposure of a substrate, such as a consumer package, to an environmental stimulus, such as heat, pressure, liquid or vapor, wherein a substrate includes at least one indicia thereon comprising chromatically selected scattering particles which exhibit a color change in response to the environmental stimulus ([0002-0010, 0018-0034, 0036-0038]). 
The indicia (first layer) comprising chromatically selected scattering particles is printed or coated onto the substrate, and may be in in the form of a picture, text, barcode, logo, or other pattern, and the color change can be detected visually or using instrumentation known to those of skill in the art ([0018-0020]). The indicia comprising chromatically selected scattering particles can be incorporated into coating used for packaging and may be used to reveal information regarding he packaging such as authenticity, shipment environment, reducing/identifying counterfeit, etc. ([0018]). The coatings include at least one indicia, such that when exposed to an environmental stimulus such as heat, pressure, solvent, vapor, the indicia changes color due to a change in the light scattering of the chromatically selected scattering particles, thus revealing information that may be encoded in the picture, text, barcode, logo, or other pattern ([0020-0024]). The chromatically selected scattering particles can be inorganic particles such as glass particles and titanium dioxide particles; hollow particles such as voided microspheres comprised of polymer, glass or ceramic; solid particles or 
The chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). The indicia layer (first layer) can also be overcoated with a protective layer (second layer) including transparent or semi-transparent coatings or laminations such as plastic ([0037]).
The substrate is comprised of known substrates such as paper, paperboard, glass, metal, plastic and rubber substrates, wherein the substrate can be adhered to the consumer package using suitable means such as glue, adhesive or a pressure sensitive adhesive (attachment structure) ([0037]). 
Klots et al. does not expressly teach that the protective layer (second layer) includes a plurality of perforations. Byrne et al. teaches a time-dependent label comprising a color change layer containing a substance, such as an ink, that changes color, light reflectivity or light transmissivity when in contact with a gas, vapor or in the presence of certain light frequencies, such as UV ([0004-0013, 0036]). Bryne et al. further teaches that the color change layer is covered by a transparent first layer having a porosity or permeability that differs among areas of the label to provide different permeabilities to gas or vapor, thus affecting the time it takes to produce the color 
Both Klots et al. and Bryne et al. teach indicator labels that change color upon exposure to environmental stimuli, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer in the label taught by Klots et al. to have different sized pores or permeability as taught by the label of Bryne et al. to alter the time it takes to produce the color change effect based on the desired end use of the label. 
Regarding claim 20, Klots et al. in view of Bryne et al. teach all the limitations of claim 19 above, and Klots et al. further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or can be used to determine how long a substrate is exposed to a certain environmental stimulus, such as heat, pressure (pressure-sensitive material), liquid or vapor (oxygen-sensitive material), wherein exposure of from minutes to hours to weeks may be readily detectable ([0002-0010, 0048, 0054]). 
It would have been obvious to one of ordinary skill in the art, based on the teachings of Klots et al. to modify the indicia indicator substrate to be a vapor sensitive oxygen sensitive material) or a pressure sensitive material that changes color based on a certain amount of time to an environmental stimulus, including a time of one year should that be desired by the end user. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Hechler et al. (US 6,398,862).
Regarding claim 6, Klots et al. in view of Bryne et al. teach all the limitations of claim 1 above, and Klots et al. teaches that the chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). 
Hechler et al. teaches a pigment preparation wherein suitable binders for printing inks are disclosed, including polyvinyl chloride, polystyrene, polyolefins, polyacrylate, etc. (col. 3 Ln. 20-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any known binder for the surrounding medium of the indicia taught by Klots et al. in view of Bryne et al., including those binders commonly used in printing inks taught by Hechler et al. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Marchant et al. (US 2011/0239885).
Regarding claim 7, Klots et al. in view of Bryne et al. teaches all the limitations of claim 1 above, however, the references do not expressly teach that the particles are spherical particles having a diameter of 15-22 microns. 
Marchant et al. teaches printed security features, comprised of an ink with pigments having a particles size of at least 20 microns to achieve a good optically variable effect ([0004-0008]). Marchant et al. teaches that pigment size affects the resolution, wherein a large pigment size will limit the resolution of an image ([0004-0008]). Marchant et al. teaches the range of at least 20 microns, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of the chromatically selected scattering particles comprised in the indicia taught by Klots et al. in view of Bryne et al. to be at least 20 microns as taught by Marchant et al. to achieve a good optical effect while also ensuring good resolution of the printed indicia. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Utz (US 2018/0137787).
Regarding claim 17, Klots et al. teaches a method of revealing exposure of a substrate, such as a consumer package, to an environmental stimulus, such as heat, pressure, liquid or vapor, wherein a substrate includes at least one indicia thereon comprising chromatically selected scattering particles which exhibit a color change in response to the environmental stimulus ([0002-0010, 0018-0034, 0036-0038]). 
The indicia, comprising the chromatically selected scattering particles, is printed or coated onto the substrate, and may be in in the form of a picture, text, barcode, logo, or other pattern, and the color change can be detected visually or using instrumentation known to those of skill in the art ([0018-0020]). The indicia comprising chromatically selected scattering particles can be incorporated into coating used for packaging and may be used to reveal information regarding he packaging such as authenticity, shipment environment, reducing/identifying counterfeit, etc. ([0018]). The coatings include at least one indicia, such that when exposed to an environmental stimulus such as heat, pressure, solvent, vapor, the indicia changes color due to a change in the light scattering of the chromatically selected scattering particles, thus revealing information that may be encoded in the picture, text, barcode, logo, or other pattern ([0020-0024]). The chromatically selected scattering particles can be inorganic particles such as glass particles and titanium dioxide particles; hollow particles such as voided microspheres comprised of polymer, glass or ceramic; solid particles or combinations thereof ([0029-0033]). Klots et al. further teaches that the indicia can be concealed until a time that its 
The chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). The indicia layer can also be overcoated with a protective layer (second layer) including transparent or semi-transparent coatings or laminations such as plastic ([0037]).
The substrate is comprised of known substrates such as paper, paperboard, glass, metal, plastic and rubber substrates, wherein the substrate can be adhered to the consumer package using suitable means such as glue, adhesive or a pressure sensitive adhesive (attachment structure) ([0037]). 
Klots et al. does not expressly teach that the protective layer (second layer) includes a plurality of perforations configured to expose the indicia layer (first layer) to ambient temperature. Byrne et al. teaches a time-dependent label comprising a color change layer containing a substance, such as an ink, that changes color, light reflectivity or light transmissivity when in contact with a gas, vapor or in the presence of certain light frequencies, such as UV ([0004-0013, 0036]). Bryne et al. further teaches that the color change layer is covered by a first layer having a porosity or permeability that differs among areas of the label to provide different permeabilities to gas or vapor, thus affecting the time it takes to produce the color change effect ([0004-0014, 0018-0036, 0040, 0068-0078]). As stated in the 112b rejections above, the limitation “and 
Both Klots et al. and Bryne et al. teach indicator labels that change color upon exposure to environmental stimuli, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer in the label taught by Klots et al. to have different sized pores or permeability as taught by the label of Bryne et al. to alter the time it takes to produce the color change effect based on the desired end use of the label. 
Klots et al. in view of Bryne et al. do not expressly teach a sheet comprised of a plurality of labels, however, Utz et al. teaches a label sheet comprising a plurality of labels, and that label sheets having a plurality of labels are well known in the art (Figures, [0003, 0006-0009, 0036-0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of Klots et al. in view of Bryne et al. to be a plurality of labels on a label sheet as taught by Utz et al. as such a configuration is known in the art. 
Regarding claim 18, Klots et al. in view of Bryne et al. and Utz et al. teach all the limitations of claim 17 above, and Klots et al. further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or 
It would have been obvious to one of ordinary skill in the art, based on the teachings of Klots et al. in view of Bryne et al. to modify the indicia indicator substrate to be a vapor sensitive (oxygen sensitive material) or a pressure sensitive material that changes color based on a certain amount of time to an environmental stimulus, including a time of one year should that be desired by the end user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785